DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

Information Disclosure Statement
The IDS’s submitted on 08/31/2018, 03/05/2019, 05/28/2019, 08/28/2019, 01/07/2020, 04/02/2020, 09/21/2020, and 04/12/2021 are in compliance and have been considered.  Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides a detailed explanation of relevance or specifically points out only those sections of relevance in the disclosure. 

Claim Status

Claims 1-24 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-8, 11-19, and 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yanagi (US PGPUB 2003/0028294) in view of Wang (US PGPUB 2003/0001883), and further in view of Simerly et al. (US PGPUB 2006/0053459), and further in view of Shima (US Patent No. 6,327,044).

As per Claim 8, Yanagi teaches a gateway device comprising: 
one or more processors (P0055-0056, 0116); and 
a memory storing instructions (P0055-0056, 0116) that, when executed by the one or more processors, cause the gateway device to: 
cause output, to at least one computing device, of a user interface that comprises icons associated with a plurality of premises devices located at a premises (P0028, 0034); 
receive data associated with the premises (P0028, 0034); 
determine, based on the data, a priority associated with the at least one premises device of the plurality of premises devices (P0028, 0034); and 
send, to the at least one computing device, data configured to cause the user interface to output, based on the priority, the icons (P0028, 0034).

Yanagi fails to teach wherein the at least one computing device is located external to the premises; the data being received from at least one premises device of the plurality of premises devices, the data being indicative of a state of the at least one premises device; wherein the priority is based on a time associated with receiving the data from the at least one premises device.
However, Wang teaches a system and method for providing a user interface in which a user interface description is sent to a remote access device such that the remote access device Abstract; ¶0013, 0015).
Yanagi and Wang are analogous art because they both disclose interfacing systems.  Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to modify the user interface system (as taught by Yanagi) with a remote access user interface device (as taught by Wang) to be able to generate user interface representation among devices connected to different networks (Wang P0012).

But the combination of Yanagi and Wang outlined above fails to teach the data being received from at least one premises device of the plurality of premises devices, the data being indicative of a state of the at least one premises device; wherein the priority is based on a time associated with receiving the data from the at least one premises device.
However, Simerly  et al. teach a networked digital security system in which a plurality of cameras (i.e. plurality of premises devices) are each (i.e. at least one premise device) assigned to a corresponding region of interest (P0072,0083).  The camera units 400 also include a network priority bandwidth controller. Each camera unit preferably includes customized software running on processor 439 (FIG. 4) that allows it to autonomously increase or decrease the transmission delay of signals output onto a network by the camera unit as a function of network collision jam signals (e.g., IEEE 802.3 jam signals) received by processor 439 and the priority of the camera unit. The priority of the camera unit may depend on whether, and what type of event data, the camera unit is transmitting at a particular time. The priority determination of the camera may also include variables as to where the camera unit is located P0120). 
Yanagi, Wang, and Simerly et al. are analogous art because they all disclose interfacing systems.  Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to modify the user interface system (as taught by the combination of Yanagi and Wang) with location and status-based prioritization (as taught by Simerly et al.) in order to autonomously increase or decrease the transmission delay of signals output onto a network by the networked units as a function of network collision jam signals and their respective priority (Simerly et al. P0120).

But the combination of Yanagi, Wang, and Simerly et al. outlined above fails to teach wherein the priority is based on a time associated with receiving the data from the at least one premises device.
However, Shima teaches a system in which execution priorities are assigned based upon termination of data transfer received from different hosts (Fig 2).  That is, as shown in Fig 2, the data from host H2 is completely transferred (i.e. received the earliest) earlier than the data from any other host.  As such, host H2 is assigned the highest priority (1).  The same fashion is followed for hosts H3, H4, and H1 which are assigned priorities (2), (3), and (40), respectively.
Yanagi, Wang, Simerly et al., and Shima are analogous art because they all disclose interfacing systems.  Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to modify the user interface system (as taught by the combination of Yanagi, Wang, and Simerly et al.) with reception time-based prioritization (as taught by Shima) in order to optimize task execution (Shima Col 7 L 36-37).


As per Claim 11, Simerly et al. in the combination outlined above further teach the gateway device of claim 8 (as described above), wherein the priority is further based on at least one of a triggered state (P0120: alarm on), an untriggered state (P0120: alarm off), a tampered state, an untampered state, a tripped state, an untripped state, an offline state, an online state, an installing state, a battery state, or a bypassed state of the at least one premises device.

As per Claim 12, Yanagi in the combination outlined above further teaches the gateway device of claim 8 (as described above), wherein the data configured to cause the user interface to output the icons is configured to output the icons in an order based on the priority (P0028, 0034).

Regarding Claim 1, the claim is drawn to the method of using the corresponding apparatus claimed in Claim 8.  Therefore, method claim 1 corresponds to apparatus claim 8, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Yanagi, Wang, Simerly et al., and Shima (as applied to Claim 8).  

As per Claim 2, Simerly et al. in the combination outlined above further teach the method of claim 1 (as described above), wherein the priority is further based on at least one of P0120: alarm on), an untriggered state (P0120: alarm off), a tampered state, an untampered state, a tripped state, an untripped state, an offline state, an online state, an installing state, a battery state, or a bypassed state of the at least one premises device.

As per Claim 3, Shima in the combination outlined above further teaches the method of claim 1 (as described above), wherein the data indicative of the time associated with receiving the data from the at least one premises device comprises data received from one or more premises devices of the plurality of premises devices (Shima teaches a system in which execution priorities are assigned based upon termination of data transfer received from different hosts (Fig 2).  That is, as shown in Fig 2, the data from host H2 is completely transferred (i.e. received the earliest) earlier than the data from any other host.  As such, host H2 is assigned the highest priority (1).  The same fashion is followed for hosts H3, H4, and H1 which are assigned priorities (2), (3), and (40), respectively).

As per Claim 4, the combination of Yanagi, Wang, Simerly et al., and Shima outlined above further teaches the method of claim 1 (as described above), wherein the priority is further based on at least one of an active state or an inactive state of the at least one premises device (Yanagi P0028, 0034: Vessels with velocity vectors are considered to be active since they are in motion; Simerly et al. P0120: alarm on is analogous to active state while alarm off is analogous to inactive state).

As per Claim 5, Simerly et al. in the combination outlined above further teaches the method of claim 4 (as described above), wherein the active state comprises at least one of a triggered state (P0120: alarm on), a tampered state, a tripped state, an offline state, an installing state, a low-battery state, or a bypassed state.

As per Claim 6, Simerly et al. in the combination outlined above further teaches the method of claim 4 (as described above), wherein the inactive state comprises at least one of a closed state, an untriggered state (P0120: alarm off), or an untripped state.

As per Claim 7, Yanagi in the combination outlined above further teaches the method of claim 1 (as described above), wherein the data configured to cause the user interface to output the icons is configured to cause the user interface to one or more of: output the icons in an arrangement indicative of the priority (P0028, 0034), output the icons at positions indicative of the priority (P0028, 0034), output the icons in groups indicative of the priority (P0028, 0034: Target vessels are considered a group of prioritized vessels), or output the icons having characteristics indicative of the priority (P0028, 0034).

Regarding Claim 13, the claim is drawn to the non-transitory computer-readable medium containing the instructions for performing the corresponding operational features of the apparatus claimed in Claim 8 and, as a result, the corresponding method steps claimed in Claim 1.  However, Yanagi in the combination outlined above further teaches processing circuitry and memory elements storing instructions that cause the apparatus or system to P0055-0056, 0116).    Therefore, claim 13 corresponds to apparatus claim 8 and, as a result, to method claim 1, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Yanagi, Wang, Simerly et al., and Shima (as applied to Claims 1 and 8).  

As per Claim 14, Yanagi in the combination outlined above further teaches the non-transitory computer-readable medium of claim 13 (as described above), wherein the data configured to cause the user interface to output the icons is configured to output a first group of icons associated with premises devices in a first state and a second group of icons associated with premises devices in a second state different than the first state (P0028, 0034: Prioritized vs non-prioritized correspond to two states).

As per Claim 15, Yanagi in the combination outlined above further teaches the non-transitory computer-readable medium of claim 14 (as described above), wherein the data configured to cause the user interface to output the icons is configured to output the icons associated with the premises devices in the first state listed prior to the icons associated with the premises devices in the second state (P0028, 0034: Priority can be considered as listing first).

As per Claim 16, Yanagi in the combination outlined above further teaches the non-transitory computer-readable medium of claim 15 (as described above), wherein the data configured to cause the user interface to output the icons is configured to output the icons P0028, 0034).

Regarding Claim 17, the claim has limitations similar to those recited in Claim 8, and is, thus, rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Yanagi, Wang, Simerly et al., and Shima (as applied to Claim 8).

As per Claim 18, the combination of Yanagi, Wang, Simerly et al., and Shima outlined above further teaches the system of claim 17 (as described above), wherein the plurality of premises devices comprise at least one of a sensor (Note that, per Yanagi P0028 and 0034, there are vehicle position/velocity extractors [i.e. position/velocity sensors]), an alarm (Simerly et al. P0120), a camera (Simerly et al. P0120), a lighting device, or a temperature control device.

As per Claim 19, the combination of Yanagi, Wang, Simerly et al., and Shima outlined above further teaches the system of claim 17 (as described above), wherein the plurality of premises devices comprise at least one of a security system device (Per Yanagi Fig 12, the embodiment is implemented in a harbor surveillance apparatus [i.e. security device]; Note also that Simerly et al. is drawn to a camera surveillance system which is analogous to a security system) or a home automation system device.

As per Claim 21, Wang in the combination outlined above further teaches the method of claim 1 (as described above), wherein the priority of the at least one premises device of the plurality of premises devices is based on an order of a list of premises devices (P0113, 0172, 0202, 0205).

As per Claim 22, Wang in the combination outlined above further teaches the method of claim 1 (as described above), wherein the data configured to cause the user interface to output the icons based on the priority is configured to cause the user interface to output the icons in an order indicative of the priority (P0113, 0172, 0202, 0205).

As per Claim 23, Wang in the combination outlined above further teaches the method of claim 1 (as described above), wherein the data configured to cause the user interface to output the icons based on the priority is configured to cause the user interface to output an icon associated with the at least one premises device above an icon associated with another premises device (P0113, 0172, 0202, 0205).

As per Claim 24, Wang in the combination outlined above further teaches the method of claim 1 (as described above), wherein the data configured to cause the user interface to output the icons based on the priority is configured to cause a modification of output of one or more of the icons (P0113, 0172, 0202, 0205).

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yanagi in view of Wang, Simerly et al., and Shima, as applied to claims 1-8, 11-19, and 21-24 above, and further in view of Kolls (US Patent 7502672).

As per Claim 20, the combination of Yanagi, Wang, Simerly et al., and Shima outlined above teaches the system of claim 17 (as described above).

The combination of Yanagi, Wang, Simerly et al., and Shima outlined above fails to teach wherein the at least one computing device comprises a touchscreen device.
However, Kolls teaches a vehicle data communication system in which a touchscreen is provided (Col 13 L 27-33; Col 27 L 58-62; Col 33 L 13-21).
Yanagi, Wang, Simerly et al., Shima, and Kolls are analogous art because they all disclose interfacing systems.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the user interface system (as taught by the combination of Yanagi, Wang, Simerly et al., and Shima) with a touchscreen (as taught by Kolls) in order to allow customer interaction (Kolls Col 13 L 27-33).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 13, and 17, filed 04/30/2021, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261.  The examiner can normally be reached on Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685